Name: Commission Regulation (EC) No 1528/1999 of 13 July 1999 concerning Regulation (EC) No 1970/96 of 14 October 1996 opening and laying down detailed rules for the management of a Community tariff quota for millet falling within CN code 1008 20 00
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities14. 7. 1999 L 178/9 COMMISSION REGULATION (EC) No 1528/1999 of 13 July 1999 concerning Regulation (EC) No 1970/96 of 14 October 1996 opening and laying down detailed rules for the management of a Community tariff quota for millet falling within CN code 1008 20 00 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Regulation (EC) No 1253/ 1999 (2), Having regard to Commission Regulation (EC) No 1970/96 of 14 October 1996 opening and laying down detailed rules for the management of a Community tariff quota for millet falling within CN code 1008 20 00 (3), and in particular Article 2 (4) thereof, (1) Whereas, in accordance with Regulation (EC) No 1970/ 96, the Commission must fix a single coefficient for reducing the quantities in the import licences applied for where these quantities exceed the quantities in the annual quota; whereas applications for import licences submitted on 12 July 1999 for millet falling within CN code 1008 20 00 relate to 74 100 t and the maximum quantity which may be imported is 1 300 t at a duty rate of EUR/t 7; whereas the corresponding percentage reductions for import licence applications submitted on 12 July 1999 should be fixed, HAS ADOPTED THIS REGULATION: Article 1 Applications for licences for the millet quota provided for in Regulation (EC) No 1970/96 at a duty rate of EUR/t for millet falling within CN code 1008 20 00 submitted on 12 July 1999 and forwarded to the Commission, shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,0175439. Article 2 This Regulation shall enter into force on 14 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 160, 26.6.1999, p. 18. (3) OJ L 261, 15.10.1996, p. 34.